DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Substance of Interview
During the telephone interview conducted on 03-07-2022, the Office discussed with Applicant's representative, Jacqueline Stough, the proposed claim amendments that appears in the Examiner’s amendment. Agreement was reached on 03-09-2022.


Claim Rejections - 35 USC § 101
Claim rejections under 35 U.S.C. 101 have been withdrawn, in light of the amendment set forth on 01-31-2022 by Applicant(s).


Allowable Subject Matter
Claims 1-4, 7-11, 14-18 are allowed.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Claims have been amended as follows:

1.  (Currently Amendment) A method, comprising:
initiating, by a hardware processor, a boot operation that executes a first version of a firmware;
retrieving an anti-roll back version table stored by a trusted platform module, wherein the anti-roll back version table specifies which particular version of the firmware is allowed to execute;
subsequent to successfully verifying a cryptographic signature associated with the first version of the firmware, determining whether the first version of the firmware is valid or invalid;
determining that the first version of the firmware is invalid based on the anti-roll back version table retrieved from the trusted platform module when the first version of the firmware does not match the particular version specified in the anti-roll back version table that is allowed to execute; 
aborting, by the hardware processor, the boot operation in response to the determining that the first version of the firmware is invalid based on the anti-roll back version table;
determining that the first version of the firmware is valid based on the anti-roll back version table when the first version of the firmware matches the particular version specified in the anti-roll back version table;
performing subsequent verification of other firmware versions in response to  the determining that the first version of the firmware is valid based on the anti-roll back version table; and
performing secure boot operation when the subsequent verification of the other firmware versions is valid.

2.  (Original) The method of claim 1, further comprising storing the anti-roll back version table in a non-volatile memory of the trusted platform module.
3.  (Original) The method of claim 1, wherein the retrieving of the anti-roll back version table further comprises retrieving the anti-roll back version table from a non-volatile memory of the trusted platform module.
4.  (Previously Presented) The method of claim 1, further comprising generating a specific cryptographic signature representing the anti-roll back version table.

5.  (Canceled) 

6.  (Canceled) 

7.  (Original) The method of claim 1, further comprising reading the firmware from a memory device.

8.  (Currently Amended) A system, comprising:
a hardware processor; and
a memory device accessible to the hardware processor, the memory device storing instructions that when executed cause the hardware processor to perform operations including:
initiating a boot operation that executes a first version of a firmware;
retrieving an anti-roll back version table stored by a trusted platform module, wherein the anti-roll back version table specifies which particular version of the firmware is allowed to execute;
determining that the first version of the firmware is invalid based on the anti-roll back version table retrieved from the trusted platform module when the first version of the firmware does not match the particular version specified in the anti-roll back version table that is allowed to execute; 
aborting the boot operation in response to the determining that the first version of the firmware is invalid based on the anti-roll back version table;
determining that the first version of the firmware is valid based on the anti-roll back version table when the first version of the firmware matches the particular version specified in the anti-roll back version table;
performing subsequent verification of other firmware versions in response to the determining that the first version of the firmware is valid based on the anti-roll back version table; and
performing secure boot operation when the subsequent verification of the other firmware versions is valid.

9.  (Original) The system of claim Error! Reference source not found., wherein the operations further comprise storing the anti-roll back version table in a non-volatile memory of the trusted platform module.
10.  (Original) The system of claim Error! Reference source not found., wherein the operations further comprise retrieving the anti-roll back version table from a non-volatile memory of the trusted platform module.
11.  (Original) The system of claim Error! Reference source not found., wherein the operations further comprise generating a cryptographic signature representing the anti-roll back version table.

12.  (Canceled)

13.  (Canceled) 

14.  (Previously  Presented) The system of claim Error! Reference source not found., wherein the operations further comprise reading the firmware from the memory device.
15.  (Currently Amendment) A non-transitory memory device storing instructions that when executed cause a network interface card to perform operations comprising:
initiating a boot operation that executes a first version of a firmware;

subsequent to successfully verifying a cryptographic signature associated with the first version of the firmware, determining whether the first version of the firmware is valid or invalid;
determining that the first version of the firmware is invalid based on the anti-roll back version table retrieved from the trusted platform module when the first version of the firmware does not match the particular version specified in the anti-roll back version table that is allowed to execute; 
aborting the boot operation in response to the determining that the first version of the firmware is invalid based on the anti-roll back version table;
determining that the first version of the firmware is valid based on the anti-roll back version table when the first version of the firmware matches the particular version specified in the anti-roll back version table;
performing subsequent verification of other firmware versions in response to the determining that the first version of the firmware is valid based on the anti-roll back version table; and
performing secure boot operation when the subsequent verification of the other firmware versions is valid.
16.  (Previously Presented) The non-transitory memory device of claim 15, wherein the operations further comprise storing the anti-roll back version table in a non-volatile memory of the trusted platform module.

18.  (Previously Presented) The non-transitory memory device of claim 15, wherein the operations further comprise generating a specific cryptographic signature representing the anti-roll back version table.

19.  (Canceled) 

20.  (Canceled) 


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2020/0372157 by Singer et al. which discloses a rollback application 103 moves to block 415.  In block 415, the rollback application 103, the rollback application 103 
utilizes a comparator 209 (FIG. 2) to compare the threshold data value 201 with 
the reset counter value 212.  In one exemplary embodiment, if the threshold data value 201 is greater than or equal to the reset counter value 212, the rollback application 103 moves to block 418.  Otherwise, the rollback application 103 ends.  In block 418, the rollback application 103 determines whether a previous version of the firmware 109(a) is available.  If a previous version of the firmware 109(a) is available, the rollback 
rollback application 103 ends.  If the rollback application 103 determines that a previous version of the firmware is not available in the memory 112 associated with the ECU 102, or that the previous version is not valid, then the rollback application 103 moves to block 424 and issues a signal fault.  The rollback application 103 then moves to block 426 and moves to the bootloader location.  The rollback application 103 then moves to block 429, the bootloader communicates that the MCU has no valid version of firmware available and in response the ECU 102 sends an over-the-air request 110 (FIG. 1) for a valid previous version of the firmware to the repository 111 (FIG. 1) of valid previous versions of the firmware.  In response to the request, the rollback application 103 obtains the valid previous version of the firmware from the repository 111 over the air interface.  The rollback application 103 then rolls back from the current version of the firmware 109(b) to the valid previous version of the firmware 109(a) obtained over-the-air from the repository 111.  Thus, the rollback application 103 ends. ¶ [0032]
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov